EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Louis Alex on 6/10/2021.

The application has been amended as follows: 
Amended Claim 1, as follows:
1. (Currently Amended) A collapsible telescoping pole assembly comprising:
at least first, second and third elongated tubular members, each having a proximal and distal end, the second tubular member being slidably received within the first tubular member between retracted and extended positions, and the third tubular member being slidably received within the second tubular member between retracted and extended positions;
a first locking mechanism secured to the distal end of the first tubular member for releasably securing the second tubular member within the first tubular member in its extended position, the first locking mechanism being biased to a locked position and being movable to an unlocked position by rotating the first locking mechanism relative to the first tubular member, the rotating with respect to the first tubular member in a distal direction to permit the second tubular member to slide freely within the first tubular member; and
a second locking mechanism secured to the distal end of the second tubular member for releasably securing the third tubular member within the second tubular member in its extended position, the second locking mechanism being biased to a locked position and being movable to an unlocked position by axially moving the second locking mechanism relative to the second tubular member in a distal direction to permit the third tubular member to slide freely within the second tubular member.

Amended Claim 4, as follows:
4.    (Currently Amended) The collapsible telescoping pole assembly of claim 1 wherein the first locking assembly comprises a first sleeve 

Amended Claim 5, as follows:
5.    (Currently Amended) The collapsible telescoping pole assembly of claim 4 wherein the detents comprise ball members, the first sleeve 

Amended Claim 8, as follows:
8.    (Currently Amended) The collapsible telescoping pole assembly of claim 1 wherein the second locking assembly comprises a second sleeve 

Amended Claim 9, as follows:
9.    (Currently Amended) The collapsible telescoping pole assembly of claim 8 wherein the detents comprise ball members, the second sleeve 

Amended Claim 11, as follows:
11.    (Currently Amended) A locking mechanism for selectively permitting or preventing relative axial movement between a first tubular member and a second tubular member slidably received within the first tubular member between extended and retracted positions, each of the tubular members having a proximal end and a distal end, the locking mechanism being secured to the distal end of the first tubular member for releasably securing the second tubular member within the first tubular member in the extended position, the locking mechanism being biased to a locked position and , the rotating with respect to the first tubular member in a distal direction to permit the second tubular member to slide freely within the first tubular member.

Amended Claim 12, as follows:
12.    (Currently Amended) The locking mechanism of claim 11 further comprising a sleeve 

Amended Claim 13, as follows:
13.    (Currently Amended) The locking mechanism of claim 12 wherein the detents comprise ball members, the sleeve 

Cancelled Claims 16-19

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
whereby the rotation causes the locking mechanism to move axially with respect to the first tubular member, in a distal direction, to permit the second tubular member to slide freely within the first tubular member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324.  The examiner can normally be reached on Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        5/28/2021